OFFICE OF THE ATTORNEY            GENERAL OF TEXAS
                             AUGlIN




                                                         not   toaoonsa
                                                         rraqtka
                                                       y et’ Alutln        or
                                                   oa t&o .0,5tr or       AtLatin
                                                    tars8swbrequuit to

                                                    our lsttar oi Rot. 13,
                                                     Austin prior to th@
                                                     188a CivLl statutor,




                        uo8tlo.a      W8L   rboa     uhl8b w88 8tt8lfsrsa
                   18   arparttrattt,       80. '4491,   8 oopy of whloh

          ArtSolo 6, Bs8titi  2, of the Ctmtitubi&    proolder
tht -the f.e~elatao my, by general law, seat       troistaza-
tlon pbblto ,zopsrtg used tar pub110 purpoea8. . em
                                                                        . ..4.@

Eonorabls Paul T. Bolt, paca 2


           By ArtiOlO.~~~~   fSrACUt'8ROVi8& C&Ill atOtUtO8
of-1923, thm l’wi8ldU?O lXWQtOd 811 pabllo property f'mm
8es8t10n ~fbotat any 11mltatioa.
           :
            IA the MOO of Olty OS Ablloae          ve 8 ' -
Civil Appeall, 1937,ll3 fir    ** (21)631 Urlt
af~.d,  the OrrUrt hold that   th. l.‘.idW    In8 lX@ U~y
a dd th y  p o w TVlxoeutt    pttbllr#FOPUQ trmt~Wolr
roguwllerr 61 1tr OHI Ra tharefora hMo M lo&l~tlaa
mxsqMttg iram taxatloa     Qubllr proparty u.0 for pub110
pWPOa.8” tmdor   mi0iO    6,   soor   2, or   th0 a~.titutm.

          hrtiole XI, BsOtloa 9, Of the OOAltitutba     ot
Tomb8 uhioh ir liprOVi8iOlitOr lINSlptiO8 Of mpSrty     troQI
tsntlon and thur 8hOUld bo 8trlOtl.lOOA8tX’UOd, gQWldO8
80. $01b81

             "%M ptOp@Pty Of OOUlbtiOI,   OltlSO  WId tOWAi,   O&d
      and held @nly toy publla mO808,       mAo h l8 @abllo bUi%
      -8 aPa tb. rid.8 LhOX'OOir Tim lnglne1.Snd the iurrdture
      therclof, mob rll proporty ~4, urdntottao’a      for rxtiryuirh-
      fAF; ii?08 p ttb lim
                         g r o u nd,
                                  a nd ll& +b hDSr r o p Or 6ty
                                                              ~lOtdi
      wulus~,cii~ to the 06, &ridbenefit or the pub110 8hall br
      sxeqpt irop iorord 8al8 RAd trorat*X8tlOlti    pPO*ldOd,
      nothin& h@retn 8htil pTWUt th. lAfOrOOfWUt        Ot 8 VO8dOf'tl
      lia tb awhutloor bulldsr~r         11~1,or other    llon8 now
      l
      If.8h 4 .”




                           yl    OS ArtlolotXI BseUott 9, ”
                               tax1 lrsl~ o hi usa and bet?s%@
                                 BtbYpropmrty       u&or   ooa8fAorutlon
                                ty    18dovotoa     oxolUltoly   to   the
490
I